Case 3:20-cv-12827-MAS-DEA Document 14-4 Filed 12/04/20 Page 1 of 7 PagelD: 446

EXHIBIT 3

 
Case 3:20-cv-12827-MAS-DEA Document 14-4 Filed 12/04/20 Page 2 of 7 PagelD: 447

> Positive

As of: December 4, 2020 5:06 PM Z

Farrington v. U.S. Bank Trust, N.A. (In re Farrington)

United States District Court for the District of New Jersey
March 11, 2019, Decided; March 11, 2019, Filed
Civil Action No. 18-8573 (JLL)

Reporter
2019 U.S. Dist. LEXIS 40048 *; 2019 WL 1149881

IN RE: ROBYN JILL FARRINGTON, Debtor.ROBYN
JILL FARRINGTON, Appellant, v. U.S. BANK TRUST,
N.A., as trustee for LSF9 Master Participation Trust, et
al., Appellees.

Notice: NOT FOR PUBLICATION

Subsequent History: Affirmed by Farrington, 2020 U.S.
App. LEXIS 1215 (3d Cir., Jan. 14, 2020)

Prior History: [*1] Bankruptcy No. 17-26505 (JKS).
Adv. No. 17-1775 (JKS).

Core Terms

 

mortgage, final judgment, foreclosure action, motion to
dismiss, bankruptcy court, allegations, res judicata,
entitlement, foreclosure judgment, district court, state
court, invalidate, facial, prongs

Counsel: For ROBYN JILL FARRINGTON, Appellant:
AARON MIZRAHI, LEAD ATTORNEY, MIZRAHI
WARREN & WHITE LLP, ORANGE, NJ.

For US. BANK TRUST, N.A., as trustee for LSF9 Master
Participation Trust, Appellee: JOY HARMON
SPERLING, LEAD ATTORNEY, DAY PITNEY LLP,

Parsippany, NJ; RACHEL G. PACKER, LEAD
ATTORNEY, PARKER IBRAHIM & BERG LLP,
SOMERSET, NJ; STEPHEN ROBERT CATANZARO,
LEAD ATTORNEY, DAY PITNEY LLP, PARSIPPANY,
NJ.

For LSF9 MASTER PARTICIPATION TRUST,
CALIBER HOME LOANS INC., Appellees: JOY
HARMON SPERLING, LEAD ATTORNEY, DAY
PITNEY LLP, Parsippany, NJ.

Judges: JOSE L. LINARES, Chief United States District
Judge.

Opinion by: JOSE L. LINARES

Opinion

 

LINARES, Chief District Judge.

This matter comes before the Court by way of Appellant
Robyn Jill Farrington's Notice of Appeal of the
Bankruptcy Court's Order granting the Motion to Dismiss
Appellant's Adversary Complaint with prejudice. (ECF
No. 1). Appellees U.S. Bank Trust, N.A., as trustee for
LSF9 Master Participation Trust ("US Bank"), LSF9
Master Participation Trust ("LSF9"), and Caliber Home
Loans Inc. ("Caliber") submitted opposition to the
appeal. (ECF No. 16). Appellant did not file a reply
within the time provided by this [*2] Court, (see ECF
Nos. 7, 11), the Federal Rules of Civil Procedure, the
Local Civil Rules, or the Federal Rules of Bankruptcy
Procedure. The Court has considered the parties’
Case 3:20-cv-12827-MAS-DEA Document 14-4 Filed 12/04/20 Page 3 of 7 PagelD: 448

Page 2 of 6

2019 U.S. Dist. LEXIS 40048, *2

submissions and decides this matter without oral
argument, pursuant to Federal Rule of Civil Procedure
78, For the reasons set forth below, the Court denies
Appellant's appeal and affirms the Bankruptcy Court's
Order.

 

|. BACKGROUND 1

A. The Mortgage and Assignments

On July 7, 2006, Appellant obtained a $637,500 loan
from Washington Mutual Bank, FA ("Washington"),
which was secured by way of a mortgage on the
property located at 530 Summit Avenue, Westfield, New
Jersey 07090. (ECF No. 12-6 at Ex. A). On July 19,
2006, this transaction was recorded with the Office of
the Clerk of Union County. (/d.).

On approximately December 23, 2014, the Federal
Deposit Insurance Corporation, as a receiver of
Washington, conducted the "First Assignment" by
assigning the mortgage to JPMorgan Chase Bank, N.A.
("Chase"). (/d. at Ex. B). On or around the same date as
the First Assignment, Chase conducted the "Second
Assignment" by assigning the mortgage to Appellee
LSF9. (id. at Ex. C). Both the First and Second
Assignments were recorded with the Office of the Clerk
of [*3] Union County on May 28, 2015. (/d. at Exs. B,
C). On or about November 19, 2015, Appellee LSF9
conducted the "Third Assignment" by assigning the
mortgage to Appellee US Bank. (/d. at Ex. D). On
December 8, 2015, the Third Assignment was recorded
with the Office of the Clerk of Union County. (/d.).
Appellee Caliber serviced the loan for Appellee US
Bank. (ECF No. 12-3 at Ex. A J 13).

B. The State Court Foreclosure Action

On January 12, 2016, Appellee US Bank brought a
foreclosure action in the Superior Court of New Jersey,
Union County, due to Appellant's failure to make
payments on the loan. (ECF No. 12-6 at Ex. E).
Appellant did not respond to the Foreclosure Action, and
the Superior Court entered default against Appellant.
(/d. at Ex. F). On September 7, 2016, Appellee US Bank
moved for final judgment. (/d. at Ex. G). On September

 

‘This background is derived from the Bankruptcy Record
which the parties have designated and submitted to this Court.
(ECF Nos. 6, 12-2-12-14).

23, 2016, Appellant filed a cross-motion opposing the
entry of final judgment and requesting that the default
be vacated. (ECF No. 12-7 at Ex. H). After hearing oral
argument on the motion for final judgment and cross-
motion in opposition, the Superior Court adjourned said
motions until May 2017 and allowed Appellant to submit
additional support for her arguments. [*4] (ECF No. 12-
6 f 14).

Appellant filed an additional certification in opposition to
the entry of final judgment in May 2017. (ECF No. 12-7
at Ex. J). In her certification, Appellant argued, among
other things, that Appellee US Bank lacked standing to
bring the Foreclosure Action because the mortgage was
allegedly sold by Washington before the First
Assignment, thereby invalidating all of the
abovementioned assignments, including the Third
Assignment to Appellee US Bank. (/d. at Ex. J Jf 6-12).
In May 2017, upon receiving this certification and
Appellee US Bank's response, the Superior Court
issued an order denying Plaintiffs cross-motion and a
separate order entering final judgment in favor of
Appellees. (fd. at Exs. L, M). In entering final judgment,
the Superior Court ordered that: (1) Appellee US Bank
was entitled to payment out of the mortgaged property;
(2) the mortgaged property would be sold to satisfy the
money due to Appellee US Bank; and (3) Appellant was
"absolutely debarred and foreclosed of and from all
equity of redemption of, in, and to” the mortgaged
property. (/d. at Ex. M, p. 4).

In June 2017, Appellant filed with the Superior Court a
motion to stay and or vacate the [*5] final judgment,
and again raised the argument that Appellee US Bank
did not have standing to bring the Foreclosure Action
because Washington sold the loan prior to the First
Assignment. (/d. at Ex. P J 25). The Superior Court
heard oral argument on Plaintiffs motion and, on or
around June 23, 2017, denied same. (/d. at Ex. Q).

C. The Underlying Bankruptcy Action

On August 14, 2017, Appellant filed a Chapter 13
petition with the Bankruptcy Court. (ECF No. 12-3 at Ex.
A ¥{ 50). On December 18, 2017, Appellant commenced
an adversary proceeding in Bankruptcy Court, which
sought:
(a) [a] declaratory judgment determining that
Defendants lack standing to assert and/or enforce
liens against any property in Plaintiffs bankruptcy
estate and or debts against Plaintiff; (b) to
invalidate Defendants’ actual and/or purported liens
Case 3:20-cv-12827-MAS-DEA Document 14-4 Filed 12/04/20 Page 4 of 7 PagelD: 449

Page 3 of 6

2019 U.S. Dist. LEXIS 40048, *5

against property in Plaintiffs bankruptcy estate; and
(c) to disallow and/or preemptively disallow
Defendants’ filed and or unfiled claims.

(id. at Ex. A J 1).

In her request for declaratory judgment, Appellant again
alleged that Washington sold the mortgage and loan
prior to the time of the First Assignment, and _ that
Appellees therefore did not have a valid claim of
entitlement [*6] or standing to collect on the mortgage
and loan. (/d. at Ex. A J 59).

On February 23, 2018, Appellees moved to dismiss
Appellant's Adversary Complaint, pursuant to Federal!
Rules of Civil Procedure 12(b)(1) and 12(b)(6). (ECF
No. 12-5). In their Motion to Dismiss, Appellees argued
among other things that Appellant's claims are
precluded under the Rooker-Feldman doctrine, because
final judgment was already entered in favor of Appellees
during the Foreclosure Action on the claims being
asserted by Appellant. (/d. at 7-11). Specifically,
Appellees argued that Appellant was seeking to undo
the Superior Court's final judgment by having the
Bankruptcy Court invalidate Appellees’ lien on the
property and claim of entitlement to collect on the
mortgage and loan. (/d. at 10). Appellees also argued,
among other things, that Appellant's claims were barred
by the entire controversy doctrine and res judicata. (See
generally id.). On April 12, 2018, the Bankruptcy Court
issued an Order granting Appellees’ Motion and
dismissing Appellant's Adversary Complaint with
prejudice. (ECF No. 12-13).

 

D. This Appeal

Accordingly, on or around April 26, 2018, Appellant filed
this appeal of the Bankruptcy Court's Order granting
Appellees' Motion to Dismiss Appellant's Adversary
Complaint [*7] with prejudice. (ECF No. 1). Appellant
argues that the Bankruptcy Court misapplied the law
and abused its discretion when it determined that
Appellant's Adversary Complaint was barred by, among
other things, the Rooker-Feldman doctrine and res
judicata. (See generally ECF No. 12).

il. LEGAL STANDARD

A. Standard of Review

“The proper standard of review to be applied by a
district court when reviewing a ruling of a bankruptcy
court is determined by the nature of the issues
presented on appeal.” /n re Beers, No. 09-1666. 2009
U.S. Dist. LEXIS 111218, 2009 WL_4282270, at *3
(D.N.J. Nov. 30, 2009) (quoting Baron & Budd, P.C. v.
Unsecured Asbestos Claimants Comm., 321 B.R. 147,
157 (D.N.J._2005)), affd, 399 F. App'x 748 (3d_Cir.
2010). Specifically, this Court "review[s] the bankruptcy
court's legal determinations de novo, its factual findings
for clear error and its exercise of discretion for abuse
thereof." In re United Healthcare Sys., Inc., 396 F.3d
247, 249 (3d Cir. 2005) (quoting In_re_ Trans World
Airlines, Inc., 145 F.3d 124, 130-31 (3d Cir. 1998)).

In the appeal currently before this Court, there does not
appear to be any dispute regarding the factual record
relied on by the Bankruptcy Court. Instead, Appellant
takes issue with the legal conclusions reached by the
Bankruptcy Court in granting Appellees’ Motion to
Dismiss, which the Court shall review de novo. See /n re
JOL Advisors, Inc., No. 15-7912, 2017 U.S. Dist. LEXIS
28317, 2017 WL 772912, at *7 (D.N.J. Feb. 28, 2017)
(applying a de novo standard of review to a bankruptcy
court's grant of a motion to dismiss).

B. Subject Matter Jurisdiction

Under Federal Rule_of Civil Procedure 12(b)(1), a
defendant may move to dismiss a complaint [*8] for
lack of subject matter jurisdiction. The plaintiff, as the
party asserting jurisdiction, bears the burden of
establishing that a federal court has authority to hear the
matter. Packard v. Provident Nat'l Bank, 994 F.2d 1039,
1045 (3d Cir. 1993). An attack under Federal Rule of
Civil Procedure _12(b)(1) may assert either a factual or
facial challenge to the Court's jurisdiction. See J aliaferro
v. Darby Twp. Zoning Bd., 458 F.3d 181, 188 (3d Cir.
2006); Gould Elecs. Inc. v. United States, 220 F.3d 169.
176 _(3d_Cir. 2000). When a defendant facially attacks
the Court's jurisdiction, this type of challenge contests
the adequacy of the language used in the pleading.
Gould Elees. Inc., 220 F.3d at 176. Therefore, the Court
must construe the pleadings in the light most favorable
to the plaintiff and presume all well-pleaded factual
allegations in the complaint as true. /d. Alternatively,
when bringing a factual attack, the defendant contends
that the facts on which the plaintiffs allegations rely are
not true, and therefore the plaintiffs allegations do not
benefit from a presumption of truthfulness. /d.

 

Here, Appellees are asserting a facial. attack on the
Case 3:20-cv-12827-MAS-DEA Document 14-4 Filed 12/04/20 Page 5 of 7 PagelD: 450

Page 4 of 6

2019 U.S. Dist. LEXIS 40048, *8

Bankruptcy Court's subject matter jurisdiction, and the
Court shall therefore consider the allegations in the light
most favorable to Appellant. See JOL Advisors, /nc..
2017 U.S. Dist. LEXIS 28317, 2017 WL 772912, at *7
(determining that a challenge under the Rooker-
Feldman doctrine was a facial attack); see also Frame
v. Lowe, No. 09-2673, 2010 U.S. Dist. LEXIS 10494,
2010 WL 503024, at *5-6 (D.N.J. Feb. 8, 2010) (same).

 

C. Failure to State a Claim

To withstand a motion to dismiss [*9] for failure to state
a claim, a "complaint must contain sufficient factual
matter, accepted as true, to 'state a claim to relief that is
plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662.
678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.
Ct 1955, 167 L. Ed. 2d 929 (2007)). "A claim has facial
plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” /d.
(citing Twombly, 550 U.S. at 556). "The plausibility
standard is not akin to a ‘probability requirement,’ but it
asks for more than a sheer possibility that a defendant
has acted unlawfully." /d. (quoting Twombly, 550 U.S. af
556).

 

 

 

To determine the sufficiency of a complaint under
Twombly and Iqbal in the Third Circuit, the Court must:
(1) "tak[e] note of the elements [the] plaintiff must plead
to state a claim”; (2) "identify allegations that, because
they are no more than conclusions, are not entitled to
the assumption of truth"; and (3) "[w]hen there are well-
pleaded factual allegations, [the] court should assume
their veracity and then determine whether they plausibly
give rise to an entitlement to relief." Connelly v. Lane
Constr. Corp., 809 F.3d 780, 787 (3d Cir, 2016)
(quotations and citations omitted). "In deciding a Rule
12(b)(6) motion, a court must consider only the
complaint, exhibits attached to the complaint, matters of
public record, [*10] as well as undisputedly authentic
documents if the complainant's claims are based upon
these documents." Mayer v. Belichick, 605 F.3d_223,

230 (3d Cir. 2010).

lil. ANALYSIS

A. The Rooker-Feldman Doctrine

In their Motion to Dismiss filed before the Bankruptcy
Court and in their opposition to this appeal, Appellees
argued that Appellant's Adversary Complaint is barred
by the Rooker-Feldman doctrine. (ECF No. 12-5 at 7-11;
ECF No. 16 at 11-22).

Under the Rooker-Feldman doctrine, a federal district
court is barred from hearing cases "that are essentially
appeals from state-court judgments." Great WV. Mining &
Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165
(3d_Cir. 2070). Put another way, a suit is barred under
the Rooker-Feldman doctrine where "a_ favorable
decision in federal court would require negating or
reversing the state-court decision.” /d. ai_770 n.4
(citations omitted). The Third Circuit has repeatedly and
explicitly held that federal courts are barred by the
Rooker-Feldman doctrine from providing relief that
would overturn a state court foreclosure decision. See,
e.g., Gage v. Wells Fargo Bank, NA AS, 527 F. Appx
49, 51 (3d Cir. 2013); Manu v. Nat'l City Bank of Ind.,
471 F. App’x 101, 105 (3d Cir. 2012); Moncrief v. Chase
Manhattan Mortg. Corp., 275 F. App'x 149, 152-53 (3d
Cir, 2008); Ayres-Fountain v. E. Sav. Bank, 153 F. App’x

91, 92 (3d Cir. 2005).

 

 

In order for the Rooker-Feldman doctrine to apply, four
requirements must be met: "(1) the federal plaintiff lost
in state court; (2) the plaintiff 'complain[s] of injuries
caused by [*11] [the] state-court judgments’; (3) those
judgments were rendered before the federal suit was
filed; and (4) the plaintiff is inviting the district court to
review and reject the state judgments." Great W._ Mining
& Mineral Co., 615 F.3d_at_ 166 (quoting Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284,
125 S. Ct 1517, 161 L. Ed. 2d 454 (2005)). "The
second and fourth requirements are the key to
determining whether a federal suit presents an
independent, non-barred claim" and these requirements
are "closely related.” /d. at 766, 768,

 

The first and third prongs are clearly met in the instant
action. In or around May 2017, Appellant was the losing
party in the Foreclosure Action in the Superior Court of
New Jersey. Appellant did not file the Bankruptcy Action
until August 2017 and did not file her Adversary
Complaint in the Bankruptcy Court until December
2017, i.e., several months after the Superior Court
entered final judgment against Appellant. (See ECF No.
12-3 at Ex. A; ECF No. 12-7 at Ex. M).

The second and fourth prongs are also satisfied here.
The Third Circuit previously addressed a case that is
informative to the Court's current decision. In Gage, 527
Case 3:20-cv-12827-MAS-DEA Document 14-4 Filed 12/04/20 Page 6 of 7 PagelD: 451

Page 5 of 6

2019 U.S. Dist. LEXIS 40048, *11

F, App'x at 50, the plaintiff "defaulted on his mortgage,
and [the defendant] Wells Fargo subsequently filed a
foreclosure complaint in state court" which ruled in Wells
Fargo's favor. The plaintiff in Gage [*12] subsequently
filed a complaint in federal court, claiming in part that
the foreclosure judgment was invalid because Wells
Fargo “had no right to foreclose on the property.” /d.
The District Court granted Wells Fargo's motion to
dismiss and held that the claims were barred under the
Rooker-Feldman doctrine. /d. af 50 57. In affirming the
District Court's decision, the Third Circuit held that all
four prongs of the Rooker-Feldman test were satisfied
and stated that:

Gage cannot evade Rooker-Feldman by arguing on
appeal that he was not injured by the foreclosure
judgment, but rather by Wells Fargo's purportedly
fraudulent actions. The complaint reveals the
nature of Gage's claims against Wells Fargo: that
the bank had no right to foreclose on the property
and therefore committed "criminal acts" by
enforcing the foreclosure judgment (Counts | and
IV). These claims are in essence an attack on the
state court judgment of foreclosure. Furthermore,
an aspect of the relief that Gage requests—to have
the deed to the property restored to him—makes it
abundantly clear that he seeks to overturn the
foreclosure judgment. Accordingly, the claims
against Wells Fargo were properly dismissed under
the Rooker-Feldman [*13] doctrine.

Id. at 57.

The Court reaches a similar conclusion here. As to the
second prong, even when viewed in a light most
favorable to Appellant, the Adversary Complaint
effectively alleges injuries caused by the Superior
Court's entry of final judgment in the Foreclosure Action.
Specifically, Appellant alleges that: (1) Appellees did not
have any entitlement to collect on the mortgage; (2)
Appellees therefore did not have standing to collect on
the mortgage and loan; (3) Appellees nevertheless
enforced a false claim of entitlement and attempted to
collect on the mortgage and loan; and (4) Appellees’
attempt to collect on the mortgage and loan deprived
Appellant of title to her property. Despite Appellant's
argument to the contrary, (ECF No. 12 at 21-29), the
Court finds that these allegations relating to Appellees’
entitlement and standing to collect on the mortgage and
loan cannot be viewed independently of the Foreclosure
Action, because said allegations "are in essence an
attack on the state court judgment of foreclosure."

Gage, 527 F. App'x at 57 (concluding same).

Moreover, as relevant to the fourth prong, adjudicating
Appellant's claims would require this Court to
impermissibly engage in appellate review of the [*14]
Foreclosure Action. In particular, granting Appellant's
request for a declaratory judgment that Appelfees do not
have entitlement or standing to collect on the mortgage
and loan would necessarily challenge the validity of the
Superior Court's entry of final judgment ordering that
Appellees are entitled to collect on the loan of the
mortgaged property. "This type of action is exactly what
Rooker-Feldman is meant to prevent: an attempt to
invalidate the final judgment of foreclosure and various
other orders from a state court action in a separate
federal court action.” Willoughby v. Zucker, Goldberg &
Ackerman, LLC, No. 13-7062, 2014 U.S. Dist. LEXIS
81976, 2014 WL 2711177, at *4 (D.N.J. June 16, 2074).
Accordingly, the Court finds that the Bankruptcy Court
correctly held that Appellant's Adversary Complaint is
barred by the Rooker-Feldman doctrine, and hereby
affirms the Bankruptcy Court's Order dismissing same.

 

B. Res Judicata

The Court finds in the alternative that res judicata
precludes Appellant's claims. Res judicata, or claim
preclusion, bars all claims that were brought, or that
could have been brought, in a prior proceeding. /n_re
Mullarkey, 536 F.3d 215. 225 (3d_ Cir. 2008). Res
judicata requires "(1) a final judgment on the merits in a
prior suit involving; (2) the same parties or their privities;
and (3) a subsequent suit based on the same cause of
action." [*15] Bd. of Trs. of Trucking Emps. of N. Jersey
Welfare Fund, Inc. - Pension Fund v. Centra, 983 F.2d
495, 504 (3d Cir. 1992) (citing United States v. Athlone
Indus., Inc., 746 F.2d 977, 983 (3d Cir. 1984)).

 

 

1. First and Second Element

The first and second elements of res judicata are easily
met in this case. As to the first element, the Superior
Court entered final judgment against Appellant in the
Foreclosure Action after both parties had an opportunity
to litigate the questions of whether or not Appellant were
entitled to collect on the mortgage and had standing to
bring the case. Specifically, the Superior Court
considered the issue of Appellees’ entitlement and
standing to collect on the mortgage and loan on at least
two occasions: (1) in Appellant's May 2017 certification
in opposition to final judgment; and (2) in Appellant's
subsequent motion to stay and or vacate the final
judgment. As to the second element, Appellant and
Appellees concede that they were parties to both the
Case 3:20-cv-12827-MAS-DEA Document 14-4 Filed 12/04/20 Page 7 of 7 PagelD: 452

Page 6 of 6

2019 U.S. Dist. LEXIS 40048, *15

Foreclosure and Bankruptcy Actions. (ECF No. 12 at 33;
ECF No. 16 at 24).

2. Third Element

The Court also finds that the third element of res
judicata is met in this case. To show that two cases
arise from the same cause of action, the Court must find
“an essential similarity of the underlying events” of both
cases. Athlone Indus., Inc.. 746 F.2d at 984. In order to
make this [*16] determination, the Court looks for
similarities in the acts complained of and the facts
alleged, the relief being sought, the theory of recovery,
and the evidence necessary for trial. /d. (citations
omitted).

 

In applying these factors, the Court has compared the
Bankruptcy Action with the Foreclosure Action and finds
that the underlying events of the cases are substantially
similar. In particular, both actions sought to resolve the
issue of Appellees’ ability to collect on the mortgage and
loan. Moreover, Appellant relied on the same argument
in both the Foreclosure Action and Bankruptcy Action,
i.e., that Appellees were not entitled to collect on the
mortgage and loan, and therefore did not have standing
to callect on same. This argument was necessarily
tejected by the Superior Court when it denied
Appellant's Cross-Motion and entered final judgment in
favor of Appellees. Accordingly, the Court finds that all
three elements of res judicata are met in this case and
therefore shall affirm the Bankruptcy Court's Order
alternatively dismissing Appellant's Adversary Complaint
on this basis.?

IV. CONCLUSION

For the aforementioned reasons, the Court denies
Appellant's [*17] appeal and affirms the Order of the
Bankruptcy Court granting Appellees’ Motion to Dismiss
Appellant's Adversary Complaint. An appropriate Order
follows this Opinion.

Dated: March 11th, 2019.
/s/ Jose L. Linares

JOSE L. LINARES

 

2As the Court has determined that Appellant's Adversary
Complaint is barred by the Rooker-Feldman doctrine and res
judicata, the Court need not address Appellant and Appellees’
remaining arguments.

Chief Judge, United States District Court

ORDER

This matter comes before the Court by way of Appellant
Robyn Jill Farrington's Notice of Appeal of the
Bankruptcy Court's Order granting Appellees U.S. Bank
Trust, N.A., as trustee for LSF9 Master Participation
Trust, LSF9 Master Participation Trust, and Caliber
Home Loans Inc.'s Motion to Dismiss Appellant's
Adversary Complaint with prejudice. (ECFNo. 1). For
the reasons expressed in the Court's corresponding
Opinion,

IT IS on this 11th day of March, 2019,

ORDERED that Appellant's Appeal of the Bankruptcy
Court's Order granting Appellees' Motion to Dismiss
Appellant's Adversary Complaint with prejudice, (ECF
No. 1), is hereby DENIED; and it is further

ORDERED that the Bankruptcy Court's Order granting
Appellees’ Motion to Dismiss Appellant's Adversary
Complaint with prejudice is hereby AFFIRMED; and it is
further

ORDERED that this case shall be marked CLOSED.
/s! Jose L. Linares
JOSE L. LINARES

Chief Judge, United States District [*18] Court

 

End of Document
